[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 518 
It must be conceded that the injury received by the plaintiff's intestate does not come within the strict literal words of the contract of assurance. By that contract the respondent agreed to pay the legal representatives of the intestate, in the event of her death from personal injury ensuing in three months from the happening thereof, when caused by any accident while traveling by public or private conveyances, provided for the transportation of travelers, etc. The intestate was not actually traveling upon any public or private conveyance provided for the transportation of passengers at the time of receiving the injury which cause her death. It appears from the facts agreed upon by the parties, that the intestate, prior to such time, had undertaken to go a journey from Steuben to Madison county; that the mode adopted for making the journey was by rail from Steuben to Watkins, in Schuyler county, thence by steamer to Geneva, thence by rail to Madison. That the intestate, in the prosecution of such journey, had arrived at Geneva on board the steamer, and as usual, was passing on foot from the steamboat landing *Page 519 
to the railway station to go on board of the cars for the remainder of her journey; and while so passing from the landing to the station, a distance of about seventy rods, she slipped and fell, thereby receiving an injury which caused her death about four days thereafter. It further appears, that upon the arrival of the boat at Geneva, there were usually hacks at the landing seeking passengers for any part of the village, or the railroad station, but that a large majority going to the railroad station went there on foot. The question for determination is, whether at the time of receiving the injury, the plaintiff was, within the meaning of the policy, traveling by a public or private conveyance. The policy must be construed so as to carry into effect the intention of the parties, so far as such intention can be determined from the language used, construed in the light of well known extrinsic facts, which must be presumed to have been known to the contracting parties at the time of making the contract, and in reference to which it was entered into. One fact of this character, very important in the present case, is that of the frequent change required from one train of cars to another at intermediate stations upon the same journey. Those passing from Buffalo, or the Falls, to New York by the New York Central, or from the former or Dunkirk to the same by the Erie, cannot be unaware of this fact. Can it be said that a passenger is not traveling within the meaning of this contract by public conveyance, while passing from one train to go on board another in the actual prosecution of his journey; or, for further illustration, can this be said of a passenger from New York to Dunkirk by the Erie, while going from the ferry boat at Jersey City to get on board of the train at that place? I think that such passenger, within the meaning of this contract, and also within the fair construction of the language, is a traveler by public conveyance all the way from New York to Dunkirk, although he may walk a short distance from the ferry boat to the train at Jersey City, or from one train to another, when such changes are made at intermediate stations. An injury received while so necessarily walking *Page 520 
in the actual prosecution of the journey, is received while traveling by public conveyance within the meaning of the policy as such walking is the actual and necessary accompaniment of such travel. There is no difference in principle between a passenger so walking and the intestate in the present case. The presumption is, that the railroad trains and the steamer run in connection, the same as the ferry boat from New York to Jersey City with the Erie trains, and that by means of this connection the journey of the intestate was designed to be continuously prosecuted; and it surely can make no difference in principle, that the space to be walked over in going from one conveyance to another, is a few steps more or less. Nor does it affect the question that the intestate might have procured a hack to carry her, had she so have chosen. She pursued the same course that the great majority of passengers did. This she had the right to do under the contract. Theobald v. Railway Passenger Assurance Company (26 Eng. Law  Equity, 432) sustains this view. In that case, the assurance was against railway accident, whilst traveling in any class carriage, on any line of railway in Great Britain, etc. This was held to include an injury received from slipping on the step of the car, while standing at the station in getting out. It follows that the judgment appealed from, must be reversed, and a judgment of $5,000 with interest thereon, from the time the loss became payable, rendered in favor of the appellant against the respondent, together with costs in this and in the Supreme Court.
CHURCH, Ch. J., PECKHAM and RAPALLO, JJ., concur with GROVER, J. FOLGER, J., did not sit. ALLEN, J., not voting.
Judgment reversed. *Page 521